Case 5:20-cv-01049 Document1 Filed 09/03/20 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
KEITH CUNNINGHAM §
Plaintiff, ;
V. ; Civil Action NoD.20 -Cv- lo49
PROFESSIONAL SECURITY ;
CONSULTANTS, INC., §
Defendants. :

 

PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND

 

For his Original Complaint against Defendant Professional Security Consultants, Inc.,

Plaintiff Keith Cunningham shows the following:
Introduction

1, This is an action for retaliatory discharge under Title VII of the Civil Rights Act of

1964 and the Texas Commission on Human Rights Act (TCHRA). Plaintiff Keith Cunningham

was formerly employed by Defendant Professional Security Consultants, Inc. as Assistant

Director of Security at The Rim location in San Antonio, Texas. Plaintiff opposed and

complained of racism and sexism committed by his Site Director, Brian Jones. Plaintiff was

discharged because he opposed and complained discrimination in violation of Title VII and the

TCHRA. Plaintiff brings this action for damages.
Case 5:20-cv-01049 Document1 Filed 09/03/20 Page 2 of 7

Parties
2. Plaintiff Keith Cunningham is an individual residing at 17410 Ranchview Estates
Drive, Elmendorf, Texas 78112. He may be served with papers in this case through the

undersigned counsel.

3. Defendant Professional Security Consultants, Inc. is a corporation organized under
the laws of the State of California. It maintains its principal place of business at 11454 San
Vincente Blvd., Los Angeles, California 90049. It may be served with process through its
registered agent in Texas, Paracorp Incorporated, at 3610-2 N. Josey Lane, Suite 223, Carrollton,
Texas 75007.

Jurisdiction and Venue

4. The Court possesses subject matter jurisdiction over this case under 28 U.S.C.
Section 1331 because Plaintiff brings a claim under Title VII of the Civil Rights Act of 1964. The
Court possesses supplemental jurisdiction over Plaintiff's TCHRA claim under 28 U.S.C. Section
1367. The Court possesses personal jurisdiction over Defendant because Defendant is registered
to do business in Texas and because Defendant maintains business offices in Texas and constantly
does business in this State. Venue is proper in the Western District of Texas because all of the
acts and omissions giving rise to Plaintiffs claims occurred in Bexar County.

Factual Background

5. Plaintiff was hired by Defendant on or about August 7, 2019 as the Assistant
Director of Security at The Rim Shopping Center in San Antonio, Texas. He was hired by Brian
Jones (Site Director for Defendant) and Chris Oviat, the Property Manager for The Rim Shopping

Center.
Case 5:20-cv-01049 Document1 Filed 09/03/20 Page 3 of 7

6. Shortly after he commenced employment with Defendant, one of Plaintiff's
employees—Martin Rodriguez—brought some concerns to my attention. Martin complained to
Plaintiff after overhearing Brian call him “illiterate” and “dumb.” Other Hispanic employees
likewise complained about treatment at the hands of Jones as well as comments made by Jones.
Plaintiff brought these comments to the attention of Jones with the anticipation that Jones would
modify his behavior and possibly apologize to Rodriguez. However, Jones’s response
was: “Well he is dumb. He has a 6th grade education.”

7, On multiple occasions, Plaintiff overheard Jones make racist comments. For
example, on one occasions, Jones said, “Those Dallas Mexicans are lazy and all they want are
handouts, but those San Antonio Mexicans know how to work and know their place.” Plaintiff
also heard Jones make sexist comments such as, “Women are annoying, they are worthless
drivers, they are complainers, and they don’t know their place.” These particular comments were
made in reference to a specific female officer. Jones also called two of Plaintiffs officers, Gianni
Quintanilla and Travis LNU “fat” on a regular basis.

8. On or about August 27, 2019, Plaintiff complained to Regional Manager Justin
Richards over the phone and by email. Plaintiff followed the phone call up with an email so that
his complaint was in writing. Plaintiff received a call from Richards the following day. Richards
advised Plaintiff that he was going to investigate. A few days after Plaintiff made his complaint,
Gianni—who Plaintiff supervised—asked me Plaintiff for Richards’ phone number. When
Plaintiff asked why he needed it, Gianni told Plaintiff that he felt uncomfortable around Jones. He
elaborated and said that Jones would frequently comment on his “boyish looks,” would call him

“bear,” and regularly called him on his personal cell phone, which was not standard
Case 5:20-cv-01049 Document1 Filed 09/03/20 Page 4 of 7

practice. Plaintiff advised Gianni that he should speak to Richards about this. Gianni was
unaware that Plaintiff had already complained about Jones at this time.

9. After Plaintiff made his complaint on August 27, Jones started to avoid
Plaintiff. This seemed unusual to Plaintiff at the time, and Plaintiff has since learned that Jones
learned of Plaintiff's complaint. However, Plaintiff soon recognized that Jones had set out on a
campaign of retribution against Plaintiff for reporting to Richards. On or about September 1, one
of Plaintiff's employees—Joshua Medina—overheard Jones say that Plaintiff was worthless and
that he wanted to fire Plaintiff. Then two other employees, Martin and Gianni, reported to
Plaintiff that they heard Jones say the same thing. Plaintiff received a call from Justin on or about
that week. Richards advised Plaintiff that they were still investigating.

10. On September 5, Plaintiff was working as usual. Jones approached Plaintiff and
told him that they needed to talk. Jones then proceeded to ask Plaintiff questions about Martin
Rodriguez. Jones said, “Have you talked to Martin about anything? About me?” Plaintiff
responded, “Yes, Martin has talked about you.” Plaintiff told Jones that Martin approached him
and told him that he did not like when he called him illiterate. Jones responded, “I never said
illiterate, I said computer illiterate.” Plaintiff then replied, “No, you said he was illiterate and that
he had a 6th grade education.” Jones became upset and said, “You know what, I’m going to call
corporate.” Jones proceeded to call corporate in Plaintiff's presence. When Justin Richards
answered the phone, Jones told Richards he was upset that “they” are “talking trash” about
him. Plaintiff left shortly thereafter because he needed to get back to work.

11. Plaintiff went to patrol the grounds with Gianni. Around 45 minutes after his last
conversation with Jones, Jones summoned Plaintiff to go to the management office. Plaintiff met

with Chris Ovieto (Property Manager at Rim) and Jones. Ovieto advised Plaintiff that there was
Case 5:20-cv-01049 Document1 Filed 09/03/20 Page 5 of 7

no scenario where Jones gets fired and Plaintiff remains employed. Ovieto ordered Plaintiff to

go home even though he did not represent Defendant.

12. After Plaintiff left, he met his wife nearby at Palladium for a pre-arranged movie
date. This theater is located near The Rim Shopping Center. However, it is not actually on the
Rim property. Shortly after Plaintiff arrived at his car, which was still parked in the Rim garage
that he typically parked in, he observed Gianni approach. And shortly thereafter, Joshua Medina
also arrived, Plaintiff advised them that he was going to see a movie and that their presences was
unnecessary. Shortly thereafter, Jones showed up and was very angry. He said, “You’re not
supposed to be on this property.” Gianni, who was one of the guards summoned, later said, “Hey
man, Brian is telling me to arrest you and says you’re banned.” No one had previously told
Plaintiff that he was banned. They advised Plaintiff to get his car and to move it to the Palladium
property. Even after he did this, the guards continued to follow Plaintiff per Jones’ orders. An
off-duty law enforcement who was performing security for the Palladium approached. He ordered
the security officers to retreat because it was not Rim property.

13. Plaintiff entered the movie theatre with his wife. Plaintiff thereafter received a call
from Richards with Mayura Rao (Richards’ boss) on the line. Richards stated that Plaintiff was
suspended, that there was an investigation pending, and that he was not welcome on the property.
Plaintiff advised Richards that he was not on property. A while later, Plaintiff received a phone
call from Rao and Richards. Rao advised Plaintiff that he was terminated and banned from the
property for five years. Plaintiff also received a Notice of Restriction from The Rim property
along with his final paycheck.

Causes of Action: Retaliatory Discharge under Title VII and the TCHRA

14. Plaintiff re-alleges and reincorporate paragraphs 1 through 13 supra.
Case 5:20-cv-01049 Document1 Filed 09/03/20 Page 6 of 7

15. Defendant has at all times relevant to this lawsuit been an employer within the
meaning of Title Vii and the TCHRA in that it has employed more than 15 employees in each of
20 or more calendar weeks in calendar years 2018 and 2019. Plaintiff was likewise an
“employee” of Defendant.

16. Plaintiff became aware of and witnessed discriminatory conduct committed by his
supervisor, Brian Jones. Plaintiff opposed this unlawful conduct, including by reporting the
discrimination to the Regional Manager, Justin Richards. By Defendant’s own subsequent
admission to the EEOC, Jones was informed of Plaintiffs complaint. Thereafter, Jones
commenced a campaign of retaliation against Plaintiff that culminated in Plaintiffs discharge
from employment. Plaintiff avers that but for his protected activity, he would not have been
discharged when he was.

17. Asaresult of his discharge from employment, Plaintiff has suffered lost wages and
benefits and will likely to continue suffering these damages in the future. Additionally, as a result
of Defendant’s retaliatory conduct, including his termination from employment, threats of arrest,
and Jones’ orchestration of the banning of Plaintiff from the property, Plaintiff has suffered
emotional distress, mental anguish, humiliation, embarrassment, damage to his reputation, and
generalized loss of enjoyment of life. Plaintiff also will establish that Defendant acted with
malice, or at least with reckless indifference towards Plaintiff's legally-protected rights. As such,
Plaintiff is entitled to an award of punitive/exemplary damages. Finally, because Plaintiff has
had to retain legal counsel to vindicate his legal rights, Plaintiff is entitled to an award of attorney
fees,

Jury Trial

18. Plaintiff requests a trial by jury.
19.

Case 5:20-cv-01049 Document1 Filed 09/03/20 Page 7 of 7

Prayer
Plaintiff prays that, upon final judgment, he be awarded the following:

All unpaid wages, including unpaid overtime incurred in the three years preceding
the filing of this lawsuit;

An equal amount in liquidated damages;
Attorney fees and costs;
Pre- and post-judgment interest;

All other relief to which Plaintiff is entitled.

Respectfully submitted,

/s/ MICHAEL V. GALO, JR.
Michael V. Galo, Jr.

State Bar No. 00790734
GALO LAw Fir, P.C.
4230 Gardendale, Bldg. 401
San Antonio, Texas 78229
Telephone: 210.616.9800
Facsimile: 210.616.9898
mgalo@galolaw.com
ATTORNEY FOR PLAINTIFF
KEITH CUNNINGHAM
